Citation Nr: 1535178	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-08 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for residuals of fracture of the distal left radius (forearm).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence. 

In August 2013, the Veteran presented testimony relevant to the appeal at a Board video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the Board hearing has been associated with the record.

The issue on appeal was previously remanded by the Board in November 2014 for further evidentiary development of requesting outstanding post-service VA and private treatment records and to obtain a VA examination for the Veteran's left forearm disability.  The claim was readjudicated in an April 2015 supplemental statement of the case.   For these reasons, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).
 

FINDING OF FACT

The Veteran's left forearm disability has been manifested by pain and, at worst, flexion to 145 degrees and extension to 0 degrees and has not been manifested by ankylosis of the elbow or wrist. 


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for residuals of fracture of the distal left radius (forearm) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5205-13, 5214, 5215 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) Existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in March 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 
The Veteran's service treatment records, post-service treatment records, the August 2013 Board hearing transcript, September 2013 wrist DBQ, and the Veteran's statements are associated with the claims file.  Pursuant to the Board's January and November 2014 remands, the Veteran was asked to provide information regarding all VA and non-VA treatment he received in connection with his left shoulder, arm, or hand disorders.  VA has obtained VA treatment records from June 2007 to February 2015.  The Veteran has not identified any private treatment records that need to be obtained in connection with his claims currently on appeal.  The Veteran has submitted a February 2015 Disability Benefits Questionnaire (DBQ).

Further, the Veteran was afforded VA examinations in connection with his claims in September 2007 and March 2012.  As found by the Board in the January 2014 remand, these examinations are not adequate.  Specifically, the March 2012 VA examiner provided a nexus opinion to address the etiology of a rotator cuff injury that was not clearly identified as the source of the Veteran's complaints of numbness and poor circulation in the left arm and hand.  Additionally, as the Veteran's service-connected residuals of fracture of the distal left radius, with disruption of the distal radial ulnar joint and un-united fracture of the left lower ulnar involve a disability of the forearm, additional limitation of motion testing was requested so that the Board could adequately evaluate the severity of the Veteran's disability under the relevant rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213.

The Veteran was afforded another VA examination in January 2014.  However, as explained in the November 2014 Board's remand, a review of the examination report reveals that range of motion testing was limited to the Veteran's wrists. Range of motion testing for the Veteran's forearm was not conducted.  The Veteran was afforded a VA examination in February 2015.  As set forth in greater detail below, the Board finds that the February 2015 VA examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein, contains a description of the history of the disability at issue, documents and considered the Veteran's complaints and symptoms, fully addresses the relevant rating criteria; and contains a discussion of the effects of the Veteran's disability on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Laws and Analysis

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion. 
38 C.F.R. § 4.40 (2014).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2014).
The evidence includes a September 2007 VA examination.  The examiner noted that the Veteran had suffered a compound fracture of the left forearm with disruption of the distal radioulnar joint.  Open reduction with fixation of four-hole plate for internal fixation was done.  The Veteran was noted to be right handed and described symptoms of cramping in his fingers and hand.  He also had sensitivity at the area of the plate with some numbness in the arm.  The Veteran reported experiencing an ache of 7 out of 10, with 10 being the most painful.  The ache was relieved by Aleve and occurred daily.  The Veteran stated that he wore a brace over the plate.  It was noted that the Veteran could use his hand, except he was limited in lifting.  Upon physical examination, the plate was palpable on the dorsal surface of the left forearm.  Dorsiflexion was from 0 to 20 degrees limited by stiffness at 20 degrees.  Palmar flexion was from 0 to 40 degrees limited by stiffness at 40 degrees.  Radial deviation was from 0 to 15 degrees limited by stiffness at 15 degrees.  Ulnar deviation was from 0 to 5 degrees limited by stiffness at 5 degrees.  Muscles in the left hand were not atrophic and strength was 4/5 in the hand.  The Veteran could push and pull, grip, grasp, hold, make a fist, and touch each finger to the thumb without any problem.  Range of motion of the fingers and hands were normal.  Range of motion during passive, active, and three repetitive motions were the same.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  There were no incapacitating episodes or radiation of pain and no neurologic findings or effect on the usual occupation or daily activities.  

The Veteran underwent another VA examination in March 2012.  Range of motion in palmar flexion of the left wrist was to 50 degrees with no objective evidence of pain.  Left wrist dorsiflexion was to 50 degrees with no objective evidence of pain.  Repetitive range of motion testing did not reveal any changes in palmar flexion or dorsiflexion.  The examiner noted that the Veteran did not have ankylosis of the left wrist joint.  

The Veteran submitted a September 2013 wrist Disability Benefits Questionnaire (DBQ) from Dr. R. H.  The Veteran reported left wrist and forearm pain, weakness, and decreased function.  Range of motion in palmar flexion of the left wrist was to 35 degrees with pain on motion to 35 degrees.  Left wrist dorsiflexion was to 55 degrees with pain beginning at 55 degrees.  Dr. R.H. noted that repetitive testing could not be conducted due to pain.  The examiner did however also indicate that post repetitive use test range of motion should palmar flexion to 45 degrees and dorsiflexion to 55 degrees.  It was noted that contributing factors of functional loss were excess fatigability, pain on movement, deformity, and atrophy of disuse.  However, it was noted that the Veteran did not have atrophy or ankylosis of the left wrist.     

In a January 2014 VA examination, the Veteran reported occasional pain in the left wrist.  Range of motion in palmar flexion of the left wrist was to 50 degrees with pain at 50 degrees.  Left wrist dorsiflexion was to 50 degrees with pain at 50 degrees.  Repetitive range of motion testing did not reveal any changes in palmar flexion or dorsiflexion.  Muscle strength was normal in the left wrist and the Veteran did not have ankylosis.  

The Veteran submitted a February 2015 wrist Disability Benefits Questionnaire (DBQ) from Dr. M.V.  The Veteran reported left wrist and forearm pain, weakness, and decreased function.  Range of motion in palmar flexion of the left wrist was to 35 degrees.  Left wrist dorsiflexion was to 55 degrees.  The examiner noted that repetitive testing could not be conducted due to pain.  The examiner did however also indicate that post repetitive use test range of motion should palmar flexion to 45 degrees and dorsiflexion to 55 degrees.  It was noted that contributing factors of functional loss were excess fatigability, pain on movement, deformity, and atrophy of disuse.  However, Dr. M.V. noted that the Veteran did not have atrophy or ankylosis of the left wrist.     

In a February 2015 VA wrist examination report, the Veteran reported occasional pain of the left wrist.  Range of motion in palmar flexion of the left wrist was to 60 degrees with pain.  Left wrist dorsiflexion was to 60 degrees with pain.  Although pain was noted with range of motion, the examiner stated that it did not cause functional loss.  Repetitive range of motion testing did not reveal any changes in palmar flexion or dorsiflexion.  Muscle strength was normal in the left wrist and the Veteran did not have ankylosis.  

In a February 2015 VA forearm examination report, the Veteran denied flare-ups.  Range of motion testing of the left elbow in flexion was to 145 degrees, extension was to 0 degrees.  Forearm supination was to 60 degrees and forearm pronation was to 80 degrees.  The examiner noted forearm supination exhibited pain but that it did not result in or cause functional loss.  Repetitive range of motion testing did not cause additional functional loss or range of motion.  Muscle strength was normal in the left elbow and the Veteran did not have muscle atrophy.  Ankylosis was not present.  

Upon review of all the evidence of record, both lay and medical, the Board finds that a rating in excess of 20 percent for the left forearm disability is not warranted.
The Veteran's left forearm (minor) disability is currently rated as 20 percent disabling under Diagnostic Code 5212 for impairment of the radius.  38 C.F.R. § 4.71a.  However, the Board finds that other Diagnostic Codes are also applicable given complaints of pain in the wrist and forearm.  

For VA compensation purposes, normal flexion and extension of the elbow is from zero degrees of extension to 145 degrees of flexion, forearm pronation is from zero to 80 degrees, and normal forearm supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I (2014).

Diagnostic Code 5212 provides for ratings based on impairment of the radius. Malunion of the radius with bad alignment is rated 10 percent disabling for the minor side; nonunion of the radius in the upper half is rated 20 percent disabling for the minor side; nonunion of the radius in the lower half, with false movement, without loss of bone substance or deformity is rated 20 percent for the minor side; nonunion of the radius in the lower half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity is rated 30 percent for the minor side.  38 C.F.R. § 4.71a.  In order to obtain the next higher 30 percent rating, the Veteran's left arm disability would need to show that he has nonunion of the radius in the lower half, with false movement, with loss of bone substance and marked deformity.  The VA and DBQ examination reports, most of which include x-ray findings, do not demonstrate nonunion of the radius.  As such, a rating in excess of 20 percent is not warranted under this diagnostic code.   

Further, the VA examinations and the DBQ from Dr. M.V. do not show that the Veteran has ankylosis of the wrist or elbow.  As such, Diagnostic Codes 5205 (ankylosis of the elbow) and 5214 (ankylosis of the wrist) are not for application.   

Moreover, the Board finds that a rating in excess of 20 percent for the left forearm disability is not warranted under Diagnostic Codes 5206 (limitation of forearm flexion) or Diagnostic Code 5207 (limitation of forearm extension).  

Diagnostic Code 5206 provides that flexion of the forearm limited to 90 degrees is rated 20 percent for the minor side; flexion of the forearm limited to 70 degrees is rated 20 percent for the minor side; flexion of the forearm limited to 55 degrees is rated 30 percent for the minor side; and flexion of the forearm limited to 45 degrees is rated 40 percent for the minor side.  38 C.F.R. § 4.71a.  At his worst, the Veteran has maintained flexion to 145 degrees.  There was no additional limitation due to functional loss and the Veteran denied flare-ups.  See February 2015 VA examination report; see also DeLuca, 8 Vet. App. at 202.  Accordingly, a higher rating in excess of 20 percent is not warranted under Diagnostic Code 5206.  

Diagnostic Code 5207 deals with limitation of extension of the forearm.  38 C.F.R. § 4.71a.  In the present case, the Veteran has maintained full extension of the forearm.  See February 2015 VA examination report.  As such, a higher evaluation under this code is not warranted.  Also, as previously noted, there was no additional limitation due to functional loss and the Veteran denied flare-ups.  See DeLuca, 8 Vet. App. at 202.

Diagnostic Code 5208 provides that forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees is rated 20 percent for the minor side. 
38 C.F.R. § 4.71a.  This code is not applicable to the Veteran based on the previously discussed facts.

Diagnostic Code 5209 provides ratings for other impairment of the elbow.  Joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, is rated 20 percent for the minor side.  Flail joint of the elbow is rated 50 percent for the minor side.  Diagnostic Code 5210 provides that nonunion of the radius and ulna, with flail false joint.  Diagnostic Code 5211 provides for ratings based on impairment of the ulna.  38 C.F.R. § 4.71a.  The examinations of record show that the Veteran does not have these conditions.

Diagnostic Code 5213 provides ratings based on impairment of supination and pronation of the forearm.  Under Diagnostic Code 5213 for the minor hand, a 20 percent rating is warranted for limitation of pronation with motion lost beyond the last quarter arc where the hand does not full pronation or when motion is lost beyond middle of the arc.  A 20 percent rating for the minor hand is also warranted if there is loss of bone fusion and the hand is fixed in full pronation or the hand is fixed near the middle of the arc or moderate pronation.  A 30 percent rating is warranted if there is bone fusion and the hand is fixed in supination or hyperpronation.  (Higher ratings are available for greater limitations of motion.). 
38 C.F.R. § 4.71a.  In the present case, the Veteran is already in receipt of a 20 percent rating, as such a higher rating under this code is only available if there is bone fusion.  The evidence does not show that the Veteran's left arm disability has resulted in bone fusion and the hand is fixed in supination or hyperpronation.  Accordingly, a higher rating under this code is not available.  

Moreover, the Veteran's left arm disability has involved pain and range of motion testing for his left wrist.  However, the Board finds that a higher or separate rating is not warranted under Diagnostic Codes 5214 (ankylosis of the wrist) or 5215 (limitation of motion of the wrist).  As noted above, the VA examiners and the September 2013 and February 2015 DBQs do not show that the Veteran has ankylosis of the wrist.  As such, Diagnostic Code 5214 is not for application.  

Further, a compensable 10 percent rating for the minor wrist is warranted if dorsiflexion is limited to less than 15 degrees or palmar flexion is limited in line with the forearm.  In this case, the Veteran's left wrist has been limited to, at worst, 20 degrees in dorsiflexion during the September 2007 VA examination report.  Further, palmar flexion was limited to, at worst, 35 degrees during the September 2013 and February 2015 DBQ examinations.  The Board finds that palmar flexion limited to 35 degrees does not more nearly approximate palmar flexion is limited in line with the forearm.  As such, a separate compensable rating under this code is not warranted.  

The functional effects of pain and weakness, to include difficulty performing certain daily activities, have been taken into account when evaluating limitation of motion or function, and are incorporated into the schedular rating criteria, so are contemplated in the assigned ratings.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca, 8 Vet. App. at 205 -06.  The weight of the evidence, lay and medical, does not demonstrate that a higher rating is warranted.  The February 2015 private examiner noted indicated functional loss included excess fatigability, pain on movement, deformity and atrophy of disuse.  While the examiner indicated that repetitive testing could not be conducted, the examiner also stated that post repetitive test range of motion was palmar flexion to 45 degrees and dorsiflexion to 55 degree.  In addition, repetitive rating of motion testing was conducted in March 2012, January 2014 and February 2015 during VA examination which did not show additional functional loss or loss of range of motion.  The evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  Even with consideration of some additional loss of motion or function upon repetitive movement or with actual use, neither the actual range of motion nor any functional limitation demonstrates that a higher rating is warranted.  

For these reasons, the Board finds that a higher rating in excess of 20 percent is not warranted for residuals of fracture of the distal left radius.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's left forearm disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's left forearm disability is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 5212, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the Veteran's left forearm disability is manifested by pain and aching, with flexion to 145 degrees and extension to 0 degrees.  The left forearm disability has not been manifested by ankylosis of the elbow or wrist. 
These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria. 
The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations . 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Board finds, however, that a claim for a TDIU has not been raised in this case.  The evidence does not show that the Veteran's left arm disability renders him unemployable and the Veteran has not raised the issue of TDIU or asserted unemployability.  Therefore, the Board finds that the issue of a TDIU by reason of service-connected disability is not reasonably raised in this matter.


ORDER

An increased rating in excess of 20 percent for residuals of fracture of the distal left radius is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


